UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                          Submitted November 17, 2005*
                           Decided November 17, 2005

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-4200

FREDERICK HENDRICKS,                         Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 03-C-817
JO ANNE B. BARNHART,
Commissioner of Social Security,             J.P. Stadtmueller,
     Defendant-Appellee.                     Judge.


                                     ORDER

      Frederick Hendricks was denied social security benefits after an
Administrative Law Judge determined that his alleged short-term memory
problems following surgical complications did not qualify him as disabled. The
Appeals Council declined review, but the district court reversed the ALJ’s decision
and remanded the case to the agency for further proceedings because the ALJ did
not obtain a valid waiver of counsel or fully develop the vocational expert’s


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-4200                                                                      Page 2

testimony. After again hearing testimony from both Hendricks and a vocational
expert, the ALJ concluded that Hendricks retained the capacity to perform a
significant number of jobs and was therefore not disabled. The Appeals Council
again declined review, making the ALJ’s decision the final decision of the
Commissioner of Social Security. Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir.
2005). Hendricks again sought review in the district court, but it upheld the
Commissioner’s decision. For the following reasons, we affirm the judgment of the
district court.

        Hendricks applied for social security benefits, claiming total disability due to
complications from emergency kidney surgery in 1995 that caused difficulties
concentrating, clumsiness, some dizziness, and occasional anxiety attacks. But at
his second benefits hearing, he testified that he continued to drive, performed
chores around the house including cooking, washing dishes, and mowing, and was
able to play volleyball once a week. At this same hearing, a vocational expert
testified that, given Hendricks’ age, education, work experience, and his residual
functional capacity to perform simple, routine, low-stress work at a medium
exertional level, there were 178,000 jobs in the state of Wisconsin that he could
perform including cleaning, food preparation, message delivery, and unskilled
assembly work. The ALJ concluded that Hendricks was not disabled as defined in
the Social Security Act “at any time through the date of this decision”—February
2003.

       The district court affirmed the denial of benefits, concluding that the ALJ
sufficiently developed the record during his colloquy with the vocational expert, and
that substantial evidence supported the ALJ’s residual functional capacity
assessment. Finally the district court concluded that Hendricks failed to produce
sufficient evidence to show that the ALJ erred in calculating the date last insured
as September 1998, and in any event Hendricks failed to show good cause for not
introducing any such evidence during the administrative proceedings.

       Hendricks’ only argument on appeal is that the ALJ erred in not updating a
finding that his insured status for benefits expired on September 30, 1998. He
asserts without elaboration that the ALJ should have updated his last-insured date
to reflect unspecified work that he apparently had done after 1998.

       Hendricks has failed to develop or substantiate his contention that the ALJ
erred in identifying September 30, 1998 as the date he was last insured. Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (dismissed under Fed. R. App. P.
28(a)(9)). But even if there was an error, it was harmless. See Keys v. Barnhart,
347 F.3d 990, 994-95 (7th Cir. 2003) (applying harmless error doctrine to Social
Security disability decision). Even if the ALJ had updated Hendricks’ insured
No. 04-4200                                                                   Page 3

status to extend through February 2003, the ALJ’s decision reflects that he
considered relevant medical reports from June and September 2002, showing that
Hendricks suffered only mild cognitive deficit and no cognitive decline since 1996.
The ALJ thus properly found Hendricks not disabled under the Social Security Act
as of February 2003 and the doctrine of harmless error spares us from remanding
this case for what would at most be an inconsequential error. See Keys, 347 F.3d at
994-95.

       In his self-styled “Statement in Lieu of a Reply Brief,” Hendricks appears to
raise novel arguments such as the potentially stress-inducing effects of the jobs
identified by the vocational expert and the need for a psychiatric examination. But
he waived these issues by not raising them first in the district court. See
Schoenfeld v. Apfel, 237 F.3d 788, 793 (7th Cir. 2001).

                                                                        AFFIRMED.